The opinion of the court was delivered by
Bermudez, O. J.
This is an appeal from a judgment sustaining a plea to the jurisdiction of a State Court, relegating the plaintiff to that of a Federal Court.
The action arises under the Act of Congress known as the Inter State Commerce Act, and is for the recovery of damages for averred un*513lawful discrimination by defendant injurious to • plaintiff, for the transportation of coal from, another State for several years. Y. 24, Statutes at Large, p. 552, See. 9.
The section relied on is to the effect that any person or persons claiming to be damaged by any common carrier, subject to the provisions of this act, may either make complaint to the Commission as hereinafter provided for, or may bring suit in his or their own behalf for the recovery of damages, for which such common carrier may be liable under the provisions of this act, in any District or Circuit Court of the United States of competent jurisdiction; but such person or persons shall not have the right to pursue both of said remedies, and must in each case elect which one of the two methods of procedure herein provided for he or they will adopt.
After referring to the ruling of the United States Supreme Court in the case of Clafflin, 93 U. S., 136-7, which is in point on the question, the District Judge has well said:
“The general rule is that where a particular remedy is provided by law, such remedy must be sought to the exclusion of all others, in the cases contemplated by the Statute; otherwise a person claiming injury under the Act of Congress, instead of being compelled to elect which one of the two methods of procedure provided by the act he. will adopt will be afforded a third alternative not contemplated or provided for by the said act, and this, in violation of its express terms whereby he is limited to a choice between two remedies.”
The authority referred to contains the following language:
“ A legal or equitable right, acquired under the State Laws, may be prosecuted in the State Court,’ and also, if the parties reside in different -States, in Federal Courts. So rights, whether legal or equitable; acquired under the laws of the United States, may be prosecuted in the United States Courts, or in the State Courts, competent to decide rights of the like character and class, subject to this qualification, that where a right arises under a law of the United .States, Congress may, if it see fit, give to the Federal Courts exclu•sive jurisdiction.
“ This jurisdiction is sometimes exclusive by express enactment, •and sometimes by implication. If an Act of Congress gives a penalty to a party aggrieved without'specifying a remedy for its enforcement, there is no reason why it should not be enforced if not pro*514vided otherwise, by some Act of Congress, by a proper action in a State Court.”
In the instant case the right asserted by the plaintiff is claimed under an Act of Congress which specifies the remedy for its enforcement.
This circumstance suffices to evidence that Congress saw fit to give the Federal Courts exclusive jurisdiction. The motive which induced such legislation may have been, and no doubt is, to create one entire and' one complete system, and provide for the necessary uniform machinery to make it effective on an important and vital subject of national interest.
See further Sutherland on Stat. Const., Sec. 399; Dudley vs. Mayhew, 3 N. Y., 9; 4 Wallace, 429; 1 Wheat., 334; 13 Wall. 236. The authorities referred to by the appellant, do not sustain his position.
Judgment affirmed.